          Case: 3:20-cv-01144-JGC Doc #: 1 Filed: 05/26/20 1 of 6. PageID #: 1




                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


 ADIA A. WASHINGTON,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:20-cv-01144

 RECEIVABLES MANAGEMENT
 PARTNERS, LLC d/b/a RMP, LLC,                          DEMAND FOR JURY TRIAL

              Defendant.


                                           COMPLAINT

         NOW comes ADIA A. WASHINGTON (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of RECEIVABLES

MANAGEMENT PARTNERS, LLC d/b/a RMP, LLC (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Ohio and a substantial portion of the events or omissions giving rise to

the claims occurred within the Northern District of Ohio.

                                              PARTIES

                                                  1
        Case: 3:20-cv-01144-JGC Doc #: 1 Filed: 05/26/20 2 of 6. PageID #: 2




   4. Plaintiff is a consumer over-the-age of 18 and a resident of Toledo, Ohio, which is within

the Northern District of Ohio.

   5. Defendant is a debt collector and it provides accounts receivables management services.

Defendant is a limited liability company organized under the laws of the State of Delaware and its

principal place of business is located at 8085 Knue Road, Indianapolis, Indiana 46250. Defendant

regularly collects from consumers in the State of Ohio.

   6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7. The instant action stems from Defendant’s attempts to collect upon a medical debt (“subject

debt”) that Plaintiff purportedly owed to Mercy Health Partners (“Mercy Health”).

   8. Upon information and belief, after the subject debt was purportedly in default, the subject

debt was assigned to Defendant for collection purposes.

   9. Around February 2020, Plaintiff began receiving calls to her cellular phone, (419) XXX-

4340, from Defendant.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -4340. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   11. Defendant has used several phone numbers when placing collection calls to Plaintiff’s

cellular phone number, including but not limited to: (317) 829-0076, (800) 466-6933, (844) 833-

9066, and (844) 833-9063.




                                                  2
        Case: 3:20-cv-01144-JGC Doc #: 1 Filed: 05/26/20 3 of 6. PageID #: 3




   12. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

   13. Upon answering calls from Defendant, Plaintiff has experienced a significant pause,

lasting several seconds in length, before a live representative begins to speak.

   14. Upon speaking with Defendant, Plaintiff was informed that it is acting as a debt collector

attempting to collect upon the subject debt.

   15. Defendant’s harassing collection campaign caused Plaintiff to demand that Defendant

cease calling her.

   16. Nevertheless, Defendant has continued placing collection calls to Plaintiff’s cellular

phone through the filing of the instant action.

   17. Despite Defendant lacking permission to call Plaintiff’s cellular phone, Defendant still

placed not less than 25 phone calls to Plaintiff’s cellular phone.

   18. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   19. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   20. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls from debt

collectors, emotional distress, increased risk of personal injury resulting from the distraction

caused by the never-ending calls, increased usage of her telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on her cellular phone,

and diminished space for data storage on her cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   21. Plaintiff repeats and realleges paragraphs 1 through 20 as though full set forth herein.



                                                    3
        Case: 3:20-cv-01144-JGC Doc #: 1 Filed: 05/26/20 4 of 6. PageID #: 4




   22. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   23. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   24. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   25. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c and §1692d

   26. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   27. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop. Defendant called Plaintiff at least 25 times after she demanded that it stop.

This repeated behavior of systematically calling Plaintiff’s phone in spite of this information was

harassing and abusive. The frequency and nature of calls shows that Defendant willfully ignored

Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.

   28. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

        b. Violations of FDCPA § 1692e




                                                 4
         Case: 3:20-cv-01144-JGC Doc #: 1 Filed: 05/26/20 5 of 6. PageID #: 5




   29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  30. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   31. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that Defendant stop

contacting her, Defendant continued to contact Plaintiff via automated calls. Instead of putting an

end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone

in a deceptive attempt to force Plaintiff to answer its calls and ultimately make a payment.

Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability

to contact her via an automated system when it no longer had consent to do so.

         c. Violations of FDCPA § 1692f

   32. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   33. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 25 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without her permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   34. As pled in paragraphs 18 through 20, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.



                                                  5
        Case: 3:20-cv-01144-JGC Doc #: 1 Filed: 05/26/20 6 of 6. PageID #: 6




   WHEREFORE, Plaintiff, ADIA A. WASHINGTON, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: May 26, 2020                                 Respectfully submitted,

s/ Nathan C. Volheim                                s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                    Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                               Counsel for Plaintiff
Admitted in the Northern District of Ohio           Admitted in the Northern District of Ohio
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                 2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                             Lombard, Illinois 60148
(630) 568-3056 (phone)                              (630) 581-5858 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                            thatz@sulaimanlaw.com




                                                6
